Title: To Thomas Jefferson from David Campbell, 25 February 1792
From: Campbell, David
To: Jefferson, Thomas


          
            Sir
            Territory of the United States  South of the River Ohio Feby. 25th. 1792.
          
          A question has arose, where the Ordinance for the Government of this Territory and the Laws of North Carolina, which by the Cession Act, are in force here, are contradictory, which is to take place.
          I have sent you inclosed my observations on that matter. You will greatly oblige me, if you will let me know by the Bearer whether you consider my opinion well founded. If not state to me your own, which will lay me under obligations.
          You will not consider this application as an intrusion, as the object of it is public utility. I have the honor to be with the purest Sentiments of Esteem & Regard your obt. Servt.,
          
            David Campbell
          
        